Citation Nr: 0923567	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits, to include whether medical 
expenses reported after the death of the Veteran's widow can 
be considered in determining eligibility for accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1941 to 
September 1945. He died in September 2004.  After the Veteran 
died, his widow was awarded pension benefits. The widow died 
in February 2006. The appellant is the widow's son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran's widow died in February 2006.

2.  On the date of her death, the widow was receiving VA 
pension benefits.

3.  After the widow's death, the appellant filed a claim 
seeking accrued benefits in the form of a retroactive 
adjustment of the widow's VA pension benefits from January 
2005 to February 2006, based on unreimbursed medical 
expenses.

4.  Because evidence of the unreimbursed medical expenses was 
not in the file on the date of the widow's death, and because 
a claim for unreimbursed medical expenses was not pending at 
the time of the widow's death, the appellant is barred from 
entitlement to accrued benefits in the form of a retroactive 
adjustment of the widow's VA pension benefits for 
unreimbursed medical expenses from January 2005 to February 
2006.
CONCLUSION OF LAW

Consideration of unreimbursed medical expenses from the 
widow's income prior to February 1, 2006, for the purpose of 
readjusting the widow's pension benefits, for accrued 
benefits purposes, is not warranted. 38 U.S.C.A. §§ 1503(a), 
5121(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.272(g), 
3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in September 2004.  His widow was awarded 
special monthly pension based on the need for aid and 
attendance, effective September 1, 2004 and death pension 
benefits effective September 18, 2004.  

The widow died on February [redacted], 2006.  On February 3, 2006, the 
RO received a medical expense report (MER) for the period 
from January 2005 until December 2005, totaling $6,089.41.  
By correspondence dated February 4, 2006, the RO informed the 
appellant that the widow's entitlement to benefits was 
terminated February 1, 2006, due to her death.

Approximately two weeks later, on February 17, 2006, the 
appellant submitted an amended MER adding an additional $7200 
of unreimbursed medical expenses consisting of "sitter 
fees," for services he provided to his mother, for the 
period from January 2005 until December 2005, for a total sum 
of $13,289.41. 

In April 2006, the appellant submitted a claim for accrued 
benefits.  His claim was denied in a June 2006 rating 
decision, and affirmed in an August 2006 rating decision.  
The appellant submitted an August 2006 notice of 
disagreement, essentially expressing disagreement with the 
RO's denial of payment for "sitter fees." 

The appellant submitted a January 2007 statement indicating 
that his mother had paid him $7200 from January 2005 until 
December 2005, and $1200 from January until February 2006 in 
"sitter fees."  In June 2007, he supplemented his claim, by 
submitting receipts from January 2005 through February 2006, 
reflecting the payments he had received from his mother for 
his "sitter services."  These receipts indicated a payment 
in the amount of $600.00 each month, payable from the widow 
to the appellant for "private sitter care."  

In a statement attached to the receipts, received in June 
2007, the appellant indicated that the "sitter service" he 
provided to his mother included: meals, transportation, 
laundry, bathing, cleaning of her room, a private room with 
heating and cooling, shopping, scheduling appointments and 
providing assistance with setting up her pill box each week 
with her daily medications. 

As noted, the widow was receiving pension at the time of her 
death.  The pension award amount is partly determined by 
income.  Certain things are excluded from income for pension 
purposes.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2009).  

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application." See 67 Fed. 
Reg. 65707-708 (Oct. 28, 2002).  The first term was clarified 
to indicate that "evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.

Two General Counsel (GC) opinions addressing this type of 
situation have been withdrawn in part or in full by a VA GC 
Memorandum dated August 11, 2006.

In an August 1993 GC opinion, the GC noted that certain prima 
facie evidence of record prior to death may establish 
entitlement for accrued benefits purposes where confirming 
evidence is furnished in support of the accrued-benefit 
claim.  See VAOPGCPREC 6-93.

The GC subsequently held that where a veteran had in the past 
supplied evidence of unreimbursed medical expenses that, due 
to the static or ongoing nature of his or her medical 
condition, could be expected to be incurred in like manner in 
succeeding years in amounts that, based on past experience, 
were capable of estimation with a reasonable degree of 
accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
Veteran's death permitted prospective estimation of medical 
expenses.  See VAOPGCPREC 12-94.

In the August 11, 2006 memorandum, the GC withdrew the 1993 
opinion in pertinent part and withdrew the 1994 opinion in 
its entirety.  The Memorandum indicated that this was done 
because these opinions were inconsistent with the amendments 
to 38 C.F.R. § 3.1000 (d)(4) in 2002, which indicated that 
the evidence for accrued benefits must be in the file at the 
time of death of the beneficiary.

Considering the controlling laws, all of which are binding on 
the Board, the Board finds that the appellant has not shown 
that the evidence relevant to the claim was in the file on 
the date of the widow's death-or that a claim for 
unreimbursed medical expenses was pending at the time of her 
demise.  The record explicitly shows that the appellant did 
not submit the claim for unreimbursed medical expenses until 
after the widow's death in February 2006.  

Further, the relevant 1993 and 1994 GC opinions were not 
withdrawn until August 2006, four months after the appellant 
submitted his claim.  In its August 2006 memorandum, GC 
indicated that the opinions were inconsistent with the 
amendments to 38 C.F.R. § 3.1000 (d)(4) in 2002, which 
indicated that the evidence for accrued benefits must be in 
the file at the time of death of the beneficiary.  

Consequently, the Board finds that the appellant is not 
entitled to accrued benefits based on the claimed 
unreimbursed medical expenses.  He has not alleged, and the 
record does not suggest, any other basis for accrued pension 
benefits.

Because there was no evidence in VA's possession at the time 
of the widow's death that supports the claim for accrued 
benefits as to the unreimbursed medical expenses-and, 
indeed, because there was no claim for unreimbursed medical 
expenses pending at the time of her demise, the appellant 
fails to show threshold eligibility for this claim.  As such, 
the claim lacks legal merit or legal entitlement and must be 
denied as a matter of law.  The Court has held that in cases 
where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(as amended), 3.326(a) (2008), does not apply in the instant 
case.  The only issue before the Board is whether there was 
evidence in VA's possession on or before the date of the 
widow's death to support the appellant's claim for accrued 
benefits-and also evidence of a pending claim at the time of 
her demise.  It is undisputed that the appellant did not 
provide evidence of unreimbursed medical expenses paid from 
January 2005 to February 2006, until after the widow's death.  
The requirement that the evidence be in the file on or before 
the date of the beneficiary's death is outlined in the 
controlling regulation.

The U.S. Court of Appeals for Veterans Claims has held that, 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated. See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  Such is the case here.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


